Citation Nr: 0617192	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-11 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post torn medial meniscus with early post traumatic 
osteoarthritis in the medial compartment of the left knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's left knee disability has been manifested by 
complaints of dull pain and flexion limited to 125 degrees.

2.  The record does not establish limitation of extension, 
swelling, locking, subluxation, or instability. 
 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post torn medial meniscus with early post traumatic 
osteoarthritis of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5299-5257 (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify the veteran of particular information 
under 38 U.S.C.A.      § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005).  In correspondence dated in December 2002, 
the agency of original jurisdiction (AOJ) attempted to so 
notify the veteran; however, this notice was inadequate as it 
included the information to substantiate a claim for service 
connection rather than for an increased evaluation.  

During the course of the appeal, in September 2003, the AOJ 
rectified this error.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for a higher rating; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  While the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence in support of his claim that he 
wished VA to retrieve for him.  Although this notice was 
delivered after the initial denial of the claim, the AOJ 
subsequently readjudicated the claim based on all the 
evidence in April 2004, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  He has been 
medically evaluated in conjunction with his claim.  While the 
veteran reported that he saw an orthopedic specialist on one 
occasion, record of this treatment has not been retrieved.  
However, when the veteran underwent VA examination in January 
2003, the physician reviewed the clinical findings and x-ray 
results from that visit and incorporated them into his 
report.  The veteran has not reported receiving treatment 
elsewhere.  Based on this information, VA has satisfied its 
duty to assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's disability is not specifically listed in the 
Schedule.  Therefore, it has been rated analogously to a 
closely related disease or injury, in this case, other 
impairment of the knee.  38 C.F.R. § 4.20 (2005).  The 
assignment of a particular diagnostic code is dependent on 
the facts of a particular case.  See Butts v. Brown, 5 Vet. 
App.  532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA  adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After consideration of all the evidence, the veteran's knee 
disability is most appropriately rated under DC 5010, which 
rates based on traumatic arthritis.  Under that criteria, 
knee disabilities are to be rated as degenerative arthritis 
under DC 5003.  Under that code, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

The Board notes that a January 2003 x-ray study demonstrates 
that the veteran has early compartment osteoarthritis in the 
left knee.  Thus, DCs 5010 and 5003 are applicable, and 
direct the Board's attention to DCs 5261 and 5260 for 
limitation of motion referable to the knee.

For compensation under DC 5261, there must be limitation of 
extension of the leg.  Findings referable to this veteran's 
left knee demonstrate normal extension (to zero degrees).  
See VA examination in January 2003.  Thus, this code is not 
applicable. 

Under DC 5260, when flexion is limited to 60 degrees, the 
rating is noncompensable.  Flexion limited to 45 degrees 
warrants a 10 percent rating.  Flexion limited to 30 degrees 
warrants a 20 percent rating.  The maximum rating under this 
DC (30 percent) is for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  

In this case, the veteran's flexion has been limited to 125 
degrees.  See VA examination in January 2003.  This 
measurement does not meet the requirements for a rating under 
DC 5260, which again requires limitation to 60 degrees or 
less.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should also 
be considered in addition to the criteria set forth in the 
appropriate DCs when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).

The veteran's functional loss has been considered, and found 
to be adequately compensated by the rating under DC 5003.  
Although the VA examiner did not specifically list findings 
referable to each of the DeLuca criteria, he did note that 
the veteran had no complaints of swelling, locking, or 
crepitus.  His primary complaint was of chronic dull pain and 
stiffness predominantly in the morning, but also on prolonged 
standing or walking.  The examiner reiterated in his findings 
that it was probable that the veteran would have difficulties 
standing for protracted periods of time, or walking long 
distances.  Otherwise, he was rated as a "community 
ambulator without the aid of an orthopedic assistive 
device."  This does not represent further limitation 
sufficient to warrant additional compensation under DeLuca.  

Because the veteran does not have limitation of extension or 
flexion sufficient to warrant compensation under the code, a 
10 percent rating under DC 5010 is appropriate as only one 
joint is affected.  

The Board notes that VA General Counsel has held that a 
claimant who has both arthritis and instability of a knee may 
be granted separate evaluations under DCs 5003 and 5257, 
respectively, without violating the rule against pyramiding 
in 38 C.F.R. § 4.14.  However, any such separate rating must 
be based on additional disabling symptomatology.  That is to 
say that separate evaluations are appropriate so long as 
there is evidence of limitation of motion that meets the 
requirements of the zero percent level under either DC 5260 
or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).

In this case, separate ratings are not allowable for two 
reasons.  First, the veteran's disability does not meet the 
requirements for a zero percent rating under either DC 5261 
or DC 5260.  Secondly, there have been no objective findings 
of lateral instability or recurrent subluxation.  On 
examination in January 2003, both the anterior drawer test 
for laxity and Lachman test for instability were negative.  
The McMurray test was positive; however, this is indicative 
of a medial meniscus tear and not considered a test for 
instability or subluxation.  Without such findings, the Board 
is prohibited from granting a separate evaluation for 
arthritis.


ORDER

An evaluation in excess of 10 percent for the veteran's 
service-connected left knee disability is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


